  Case 4:19-cr-00631 Document 24 Filed on 02/09/21 in TXSD Page 1 of 1



U NITED S TATES D ISTRICT C OURT                      S OUTHERN D ISTRICT OFUnited
                                                                             T EXASStates District Court
                                                                                      Southern District of Texas

                                                                                          ENTERED
                                                                                      February 09, 2021
The United States of America,                 §
                                                                                      Nathan Ochsner, Clerk
                                              §
                Plaintiff,                    §
                                              §
versus                                        §                            Criminal H-19-631
                                              §
Carlos Ruben Ramirez-Monroy,                  §
                                              §
                Defendant.                    §


                              Order Continuing Trial

            This case is continued. The court finds that the ends of justice served by this
    delay outweigh the interests of the public and the defendants to a speedier trial.
           1.    Motions will be filed by March 29, 2021.
           2.    Responses will be filed by April 8, 2021.
           3.    Pretrial conference is reset to May 3, 2021, at 2:30 p.m.
           4.    Proposed voir dire and jury instructions will be filed by May 4, 2021.
           5.    Jury selection and trial are reset to May 11, 2021, at 9:00 a.m.

           Signed on February 9, 2021, at Houston, Texas.




                                           ______________________________
                                                       Lynn N. Hughes
                                                  United States District Judge
